                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               WAYCROSS DIVISION


 COREY ALLAN DONALDSON,

                Plaintiff,                                  CIVIL ACTION NO.: 5:18-cv-7

        v.

 TONY NORMAND,

                Defendant.


     ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff, a former federal prisoner now residing in Australia, filed this action pursuant to

Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971),

concerning certain events that occurred while he was incarcerated at D. Ray James Correctional

Facility (“D. Ray James”) in Folkston, Georgia. Defendant Normand filed a Motion to Dismiss,

to which Plaintiff filed a Response. Docs. 65, 67. Plaintiff also filed a series of other motions:

Motion for Emergency Summary Judgment, doc. 62; Motion to Consider Facts in the Interest of

Justice, doc. 82, Motion for Court Documents, Codes, Rules, and Docket, doc. 84; and two

Motions to Strike various responses by Defendant, docs. 85, 87. For the reasons which follow, I

RECOMMEND the Court GRANT in part and DENY in part Defendant’s Motion to Dismiss,

DENY Plaintiff’s Motion for Summary Judgment, and DISMISS Plaintiff’s Complaint for his

failure to allege a physical injury. I also RECOMMEND the Court DIRECT the Clerk of Court

to CLOSE this case and enter the appropriate judgment of dismissal and DENY Plaintiff in

forma pauperis status on appeal. The Court DENIES Plaintiff’s remaining Motions.
                                           BACKGROUND

        In February of 2015, while incarcerated at D. Ray James, Plaintiff allegedly engaged in a

hunger strike to protest conditions at the prison. Doc. 18 at 4–7. Plaintiff claims that various

individuals and the company running the prison, GEO Group, Inc. (“GEO”), retaliated against

him for engaging in the hunger strike. Id. Specifically, Plaintiff alleges Defendant Tony

Normand, an employee of the Bureau of Prisons, conspired with GEO officials, including former

Defendants Tracy Johns and Brick Tripp, the wardens of D. Ray James and Rivers Correctional

Institution (“Rivers CI”), respectively, to obstruct and destroy his mail, deprive him of access to

grievance procedures, and transfer him to Rivers CI as punishment for his hunger strike. Id.

        Plaintiff filed this action on November 21, 2016, in the United States District Court for

the Eastern District of North Carolina. Doc. 1. In his initial Complaint, Plaintiff asserted various

Bivens claims and a claim under the Federal Tort Claims Act (“FTCA”) against GEO, Tracy

Johns, Brick Tripp, and Tony Normand. 1 Id. at 1. At that time, Plaintiff was still incarcerated at

Rivers CI, a private prison operated by GEO, located in Winton, North Carolina. 2 Id.

        The District Court for the Eastern District of North Carolina granted Plaintiff in forma

pauperis status and granted Plaintiff leave to amend his complaint. Docs. 5, 17. Plaintiff

amended his complaint, removed his FTCA claim, and reiterated the above-described

allegations. Docs. 18, 19. Following a mandatory frivolity review of Plaintiff’s complaint, the

court dismissed GEO because it is a private corporation and is, therefore, exempt from suit under



1
       Plaintiff mistakenly identified Defendant as “Tony Norman” in his initial Complaint. The docket
was amended to correctly identify Defendant as Tony Normand pursuant to an Order dated February 1,
2018. Doc. 54.
2
       As of August 9, 2018, Plaintiff is no longer in federal custody and has been deported to Australia.
Doc. 93.



                                                    2
Bivens. 3 Doc. 20. On August 7, 2017, Tracy Johns and Brick Tripp filed their answers, as well

as a motion for judgment on the pleadings, arguing that, as employees of GEO, their actions are

not subject to liability under Bivens. Docs. 29, 30. On September 11, 2017, Tony Normand

filed a motion to dismiss, asserting that Plaintiff failed to exhaust his administrative remedies

prior to filing his claim and that venue in the Eastern District of North Carolina was improper.

Docs. 36, 37, 38. Plaintiff filed responses to Defendants’ motions and his own motions seeking

to prevent the Department of Justice from representing Defendant Normand and to have

Defendants Normand, Brick, and Tripp “Divest Themselves of All Interest” in GEO. Docs. 42,

48.

        On February 2, 2018, the Honorable Terrence W. Boyle of the Eastern District of North

Carolina issued an order addressing all then-pending motions. Doc. 54. Judge Boyle granted

Defendants Johns and Tripp’s motion for judgment on the pleadings. The District Court relied

on clear precedent from the United States Supreme Court declining to extend liability under

Bivens to private prisons or their employees. Id. at 3–4 (citing Minneci v. Pollard, 565 U.S.

118,130 (2012), and Corr. Services Corp. v. Malesko, 534 U.S. 61 (2001)). Judge Boyle then

found that the Southern District of Georgia was a more convenient forum for the case and

granted Defendant Normand’s motion to the extent he requested a transfer but denied the

remainder of the motion without prejudice. Id. at 5. Finally, Judge Boyle denied the remainder

of Plaintiff’s motions as having no basis in law. Id. at 6. Thus, after Judge Boyle’s rulings and

the transfer to this Court, only Plaintiff’s Bivens claim against Defendant Normand remained

pending.




3
         Plaintiff filed a motion to reconsider the dismissal of GEO, which was denied. Docs. 22, 54.
Plaintiff filed other motions concerning GEO as well, all of which were denied. Docs. 49, 50, 54.


                                                    3
       Defendant Normand has now filed a Motion to Dismiss, arguing for dismissal on three

grounds: (1) insufficient process and service of process; (2) failure to exhaust administrative

remedies; and (3) failure to allege a physical injury. Doc. 65-1. Plaintiff filed a Motion for

“Emergency Summary Judgment” against Defendant Normand, citing his status as an Australian

citizen and a deportation order as a reason for urgency. Doc. 62. The parties have filed

numerous responses and briefs regarding the Motion to Dismiss and Motion for Summary

Judgment, and Defendant Normand has filed an answer. Docs. 67, 72, 76, 77, 78, 86. Plaintiff

has additionally filed the following motions: Motion to Consider Facts in the Interest of Justice,

doc. 82; Motion for Court Documents, Codes, Rules, and Docket, doc. 84; Motion to Strike

Defendant’s Answer, doc. 85; and Motion to Strike Defendant’s Surreply to Defendant’s Motion

to Dismiss, doc. 87. The issues presented in the parties’ various motions are now fully briefed

and ripe for adjudication.

                                          DISCUSSION

       Defendant Normand moves for dismissal of Plaintiff’s claims, and Plaintiff moves for

summary judgment in his favor. As set forth below, I agree that Plaintiff fails to allege a

physical injury, as required under 42 U.S.C. § 1997e(e), and RECOMMEND the Court

GRANT Defendant’s Motion to Dismiss on this basis. I also RECOMMEND the Court DENY

Plaintiff’s Motion for Summary Judgment. The Court DENIES Plaintiff’s numerous other

pending motions.

       The Court addresses each of Plaintiff’s non-dispositive motions before evaluating

Defendant’s Motion to Dismiss and Plaintiff’s Motion for Summary Judgment.




                                                 4
I.     Plaintiff’s Motion to Strike Defendant’s Answer (Doc. 85)

       Defendant Normand responded to Plaintiff’s Complaint on September 11, 2017, by filing

a motion to dismiss in lieu of answering. Doc. 36. On February 1, 2018, Judge Boyle granted

Normand’s motion in part, transferring the case to this District, but denying the motion without

prejudice as to the remainder of the motion. Doc. 54. New counsel for Normand appeared in

this Court on February 20, 2018, soon after the transfer. Doc. 59. However, no further response

was filed by Normand until he filed his second Motion to Dismiss on April 13, 2018. Doc. 65.

While that second Motion to Dismiss was pending, Normand filed his Answer on April 24, 2018.

Doc. 72.

       Plaintiff now moves the Court to strike Defendant’s Answer, arguing that Defendant’s

Answer was untimely and an attempt to “sneak-in an original pleading.” Doc. 85. Defendant

responds that his Answer is not untimely because he was not required to file any answer, given

his pending motion to dismiss, and that his Answer was simply filed “out of an abundance of

caution.” Doc. 88 at 1.

       To resolve Plaintiff’s Motion to Strike, it is necessary to evaluate Normand’s obligations

to respond to Plaintiff’s Complaint and the timing of those obligations. Under Federal Rule of

Civil Procedure 12(b), a defendant must raise certain defenses to a complaint by motion before

answering the complaint, which is what Normand did when he filed his initial motion to dismiss.

Because Normand moved to dismiss Plaintiff’s claim under Rule 12(b), his time to answer

Plaintiff’s complaint was set by Rule 12(a)(4), which states:

       Unless the court sets a different time, serving a motion under this rule alters these
       periods as follows:

               (A) if the court denies the motion or postpones its disposition until trial,
               the responsive pleading must be served within 14 days after notice of
               the court’s action; or



                                                  5
                (B) if the court grants a motion for a more definite statement, the
                responsive pleading must be served within 14 days after the more
                definite statement is served.

Fed. R. Civ. P. 12(a)(4). Therefore, Normand was not required to file an answer until his initial

motion to dismiss was resolved.

        Judge Boyle’s February 1, 2018 order granted Normand’s initial motion to dismiss to the

extent it requested transfer to this District but denied the remainder motion without prejudice.

Doc. 54 at 6. Thus, under Rule 12(a)(4), Normand was required to file a responsive pleading

within 14 days of Judge Boyle’s ruling, or by February 15, 2018. Normand did not file his

second motion to dismiss until April 13, 2018, and did not file his answer until April 24, 2018.

Therefore, from February 15, 2018, to April 13, 2018, Normand had not filed a timely responsive

pleading. Normand’s status during this period—be it in default or otherwise—is unclear. 4

Regardless, once Normand filed his second Motion to Dismiss on April 13, 2018, under Rule

12(a)(4), he had no obligation to answer the Complaint until the Court ruled on the second

Motion to Dismiss. Because he had no obligation to answer the Complaint once he filed his

second Motion to Dismiss, Normand’s Answer cannot be deemed untimely. Additionally, no



4
         Although Federal Rule 55(a) requires entry of default when a party fails to timely file a
responsive pleading, Plaintiff has not moved for default in this case, no default has been entered, and
Normand has filed his responsive pleadings, including his second Motion to Dismiss and answer.
Further, Rule 55(c) permits the Court to “set aside an entry of default for good cause,” and such cause
exists here. As the Eleventh Circuit Court of Appeals has stated, “‘[g]ood cause is a mutable standard,
varying from situation to situation. It is also a liberal one—but not so elastic as to be devoid of
substance.’” Compania Interamerican Exp.-Imp., S.A. v. Compania Dominicana De Aviacion, 88 F.3d
948, 951 (11th Cir. 1984) (quoting Coon v. Grenier, 867 F.2d 73, 76 (1st Cir. 1989)). Furthermore,
default judgment is a drastic remedy, and courts prefer to resolve cases on the merits. Wahl v. McIver,
773 F.2d 1169, 1174 (11th Cir. 1985). In light of this authority and the facts presented, I find that good
cause exists to excuse Defendant’s failure to timely respond from February 15, 2018, to April 13, 2018.
The transfer, the change in Normand’s counsel, the denial without prejudice of Normand’s initial motion
to dismiss, and the short duration of the lack of timely response all cut in favor of excusing Normand’s
failure to timely respond. Therefore, I would recommend that any default that may have existed be set
aside.


                                                     6
rule prohibits a party from filing an answer while a Rule 12(b) motion is pending, so Normand’s

answer cannot be deemed an improper attempt to “sneak-in an original pleading,” as Plaintiff

contends. Plaintiff has not asserted any basis for the Court to strike Normand’s Answer, and,

therefore, the Court DENIES Plaintiff’s Motion to Strike Defendant’s New Answer.

II.     Plaintiff’s Motion to Strike Defendant’s Reply (Doc. 87)

        Four briefs have been filed pertaining to Normand’s second Motion to Dismiss: (1)

Normand’s opening brief, doc. 65-1; (2) Plaintiff’s Response, doc. 67; (3) Normand’s Reply,

doc. 78; and (4) Plaintiff’s “Motion to Oppose & Strike Defendants Opposition (DOC.78 etc.) to

Motion to Dismiss Plaintiffs Complaint,” [sic], doc. 87. In Plaintiff’s final brief, doc. 87, he

moves to strike Defendant Normand’s reply brief, arguing that the Court should strike the brief

because the arguments are untimely and without merit. 5 Doc. 87 at 1–2.

        A motion to strike is not the appropriate tool to counter arguments raised in a reply brief.

Federal Rule of Civil Procedure 12(f) provides, “The court may strike from a pleading an

insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” (emphasis

added). Pleadings are defined in Federal Rule of Civil Procedure 7(a) and do not include

motions or supporting briefs. Chavez v. Credit Nation Auto Sales, Inc., 966 F. Supp. 2d 1335,

1344 (N.D. Ga. 2013) (citing Circle Group, LLC v. Se. Carpenters Reg’l Council, 836 F. Supp.

2d 1327, 1349 (N.D. Ga. 2011)). “However, the Court will consider the parties’ arguments in

support of their motions to strike as objections . . . and discuss where relevant.” Chavez, 966 F.

Supp. 2d at 1344.


5
         In this brief, Plaintiff also reiterates his earlier arguments concerning the merits of Normand’s
Motion to Dismiss. Doc. 87 at 2–5. In this regard, Plaintiff’s brief is essentially a surreply. Surreplies
are generally disfavored, particularly where, as here, they simply reiterate arguments previously made in a
party’s response. Nonetheless, the Court has reviewed and considered Plaintiff’s arguments in his most
recent brief in evaluating Normand’s Motion to Dismiss.



                                                    7
        Because the Rules of Civil Procedure do not permit the Court to strike a brief in support

of a motion, I DENY Plaintiff’s Motion to Oppose and Strike Defendant’s Opposition to Motion

to Dismiss Plaintiff’s Complaint, doc. 87.

III.    Plaintiff’s Motion for Reconsideration (Doc. 82)

        Plaintiff has filed a “Motion to Consider Facts in the Interest of Justice.” Doc. 82. This

Motion is a request for the Court to reconsider its April 25, 2018 Order, doc. 73, which denied

Plaintiff’s earlier motion for reconsideration of Judge Boyle’s dismissal of claims against GEO. 6

Plaintiff has now filed three motions to reconsider the dismissal of GEO. Docs. 22, 57, 82.

        Plaintiff asserts that the ruling of the North Carolina District Court was “clearly

erroneous and would work a manifest injustice[,]” and should therefore be reconsidered by this

Court. Doc. 82 at 1–2. The Court disagrees. This case falls squarely within the precedent of

Correctional Services Corp. v. Malesko, 534 U.S. 61 (2001). GEO is a private entity and is not

subject to suit under Bivens. The Court discerns no reason to grant Plaintiff’s most recent

Motion for Reconsideration. Therefore, I DENY Plaintiff’s “Motion to Consider Facts in the

Interests of Justice,” which the Court construes as a Motion for Reconsideration.

IV.     Plaintiff’s Motion for Court Documents, Codes, Rules, and Docket, (Doc. 84), and
        Notice of Change of Address and Motion for Filing Extensions (Doc. 93)

        Plaintiff has moved the Court to direct the Clerk of Court to send him a copy of the

docket, free of charge, and to do so each time a new entry is made on the docket of this case.



6
         “Federal courts sometimes will ignore the legal label that a pro se litigant attaches to a motion
and recharacterize the motion in order to place it within a different legal category.” Retic v. United
States, 215 F. App’x 962, 964 (11th Cir. 2007) (quoting Castro v. United States, 540 U.S. 375, 381
(2003)). Federal courts “may do so in order to avoid an unnecessary dismissal, to avoid inappropriately
stringent application of formal labeling requirements, or to create a better correspondence between the
substance of a pro se motion’s claim and its underlying legal basis.” Id. (quoting Castro, 540 U.S. at
381–82). Consequently, the Court construes Plaintiff’s Motion as a Motion for Reconsideration.



                                                     8
Doc. 84. Plaintiff also moves the Court to grant him an automatic 40-day extension on all filing

deadlines, given that he now resides in Australia. 7 Doc. 93.

        Plaintiff was granted leave to proceed in forma pauperis. Doc. 5. The Clerk of Court

provided Plaintiff a courtesy copy of the docket on August 9, 2018. The Court sees no need to

grant Plaintiff any further relief regarding docket access. Nor does the Court find it appropriate

to grant Plaintiff a blanket filing extension. A party is not entitled to a blanket extension simply

because he lives abroad. If Plaintiff feels he requires more time to respond to a particular order

or motion, he is free to request an extension of time for that particular response. Thus, I DENY

Plaintiff’s Motion for Court Documents, Codes, Rules, and Docket, doc. 84, and Plaintiff’s

Motion for Filing Extensions, doc. 93.

V.      Defendant’s Motion to Dismiss (Doc. 65)

        Defendant moves this Court to dismiss Plaintiff’s complaint on three grounds:

(1) insufficient process and service of process under Federal Rules of Civil Procedure 12(b)(4)

and 12(b)(5); (2) failure to exhaust administrative remedies, as required by the Prison Litigation

Reform Act (“PLRA”); and (3) failure to allege a physical injury, as required by the PLRA. 8

Doc. 65. The Court will address each argument in turn. As discussed below, I agree that




7
        This motion was contained in a notice of change of address and was not docketed as requiring an
order. However, the Court chooses to rule on this filing as a motion.
8
         Plaintiff argues Defendant is barred from filing any motion to dismiss now because he previously
filed a motion to dismiss in the Eastern District of North Carolina. Doc. 67 at 2. The Court notes the
previous motion was denied without prejudice absent a ruling on the merits of the motion. Accordingly,
Defendant is free to raise those arguments again, along with any other basis for dismissal permitted under
Rule 12(h)(2). Furthermore, to the extent Plaintiff argues Defendant’s Motion to Dismiss is untimely due
to his failure to file an answer, Rule 12(b) provides that “a motion asserting any of these defenses must be
made before pleading if a responsive pleading is allowed.” Defendant did not file an answer until after
his Motion to Dismiss; thus, the Motion is timely.


                                                     9
Plaintiff has failed to allege a physical injury required to support his claim for punitive damages,

and consequently, I RECOMMEND the Court GRANT Defendant’s Motion to Dismiss.

       A.      Insufficient Process and Service of Process

       Defendant argues that, because he was incorrectly identified as Tony Norman, his name

was incorrectly listed on the summons and, therefore, he was never properly served. Doc. 65-1

at 5–6. Defendant also contends Plaintiff’s service of the summons and Complaint by certified

mail to D. Ray James is insufficient to satisfy Federal Rule of Civil Procedure 4. Id. The Court

need not reach the merits of these arguments. In both his reply brief and his Motion to Strike,

Plaintiff asserts Defendant is prohibited from making this argument, as he failed to raise it with

his initial motion to dismiss. The Court agrees.

       Rule 12(h)(1) of the Federal Rules of Civil Procedure states, “A party waives any defense

listed in Rule 12(b)(2)-(5) by: (A) omitting it from a motion in the circumstances described in

Rule 12(g)(2).” Rule 12(g)(2) provides: “Except as provided in 12(h)(2) or (3), a party that

makes a motion under this rule must not make another motion under this rule raising a defense or

objection that was available to the party but omitted from its earlier motion.” Motions to dismiss

for insufficient process and insufficient service of process are made pursuant to Rules 12(b)(4)

and 12(b)(5) and are waived if omitted from a previous motion to dismiss. Pardazi v. Cullman

Med. Ctr., 896 F.2d 1313, 1317 (11th Cir. 1990). “[A] party is deemed to have waived any

objection to personal jurisdiction or service of process if the party makes a pre-answer motion

under Rule 12 and fails to include such objections in that motion.” Id.

       Defendant filed his initial motion to dismiss in the Eastern District of North Carolina on

September 11, 2017. Doc. 36. This is well after Plaintiff purportedly served Defendant, and 98

days after Plaintiff filed his Amended Complaint on June 5, 2017. Doc. 18. Accordingly,




                                                   10
Defendant could have raised the defense of insufficient process and insufficient service of

process when filing his first motion to dismiss. Despite this, Defendant argued for dismissal

only on the grounds of Plaintiff’s alleged failure to exhaust administrative remedies in his

original motion to dismiss. Doc. 38. By omitting insufficient process and insufficient service of

process from his motion, Defendant waived those arguments and cannot now raise them in the

instant Motion to Dismiss. Thus, the Court should DENY this portion of Defendant’s Motion.

       B.      Failure to Exhaust Administrative Remedies

       Defendant next argues that Plaintiff’s claims should be dismissed because Plaintiff failed

to exhaust all available administrative remedies. Defendant first raised this argument in the

Eastern District of North Carolina, where it was not addressed. Defendant has not waived this

argument and may raise the argument before this Court.

       The PLRA bars prisoners from bringing suit with respect to prison conditions “until such

administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). However,

exhaustion is not required “when prison administrators thwart inmates from taking advantage of

a grievance process through machination, misrepresentation, or intimidation.” Ross v. Blake,

136 S. Ct. 1850, 1860 (2016).

       In Turner v. Burnside, 541 F.3d 1079 (11th Cir. 2008), the Eleventh Circuit Court of

Appeals set forth a “two-step process” that lower courts must employ when examining the issue

of exhaustion of administrative remedies. First, the court is to take the plaintiff’s version of the

facts regarding exhaustion as true. Id. at 1082. If, even under the plaintiff’s version of the facts,

the plaintiff has not exhausted, the complaint must be dismissed. Id. However, if the parties’

conflicting facts leave a dispute as to whether plaintiff has exhausted, the court need not accept




                                                 11
all of plaintiff’s facts as true. Id. As an affirmative defense, the defendant must show that a

plaintiff failed to exhaust his administrative remedies. Id.

        Under the Turner analysis, the Court must first assume that all of Plaintiff’s factual

statements are true. Of the injuries Plaintiff alleged in his Complaint, two were “[d]enial of

grievance procedure and redress” and “[r]etaliation for expression of rights.” Doc. 1 at 7.

Plaintiff alleges he filed an informal grievance, but it was never answered, and he was denied

access to further grievance procedures. Doc. 1-1 at 4–6. Plaintiff states he did not file a formal

grievance relating to this event and explained his failure to do so by stating: “Either the

grievance is not answered, or I am denied the grievance procedure altogether relating to the

issues raised.” Doc. 1 at 8. Plaintiff reiterates these assertions in his Amended Complaint,

alleging that Defendant Normand and other prison officials deliberately deprived him of access

to grievance procedures. Doc. 18 at 8, 10. Therefore, under the first step of the Turner analysis,

Plaintiff is excused from exhaustion because he alleges that prison officials consistently thwarted

his efforts to file grievances.

        Turning to the second step of the Turner analysis, the Court may look to the facts and

make an independent determination of the veracity of Plaintiff’s claims. The record shows, and

the parties agree, that Plaintiff successfully filed a grievance at Rivers CI following his transfer

on an unrelated matter. Doc. 42 at 7–8. Defendant contends that this unrelated filing is proof

that Plaintiff could have successfully filed a grievance regarding his alleged abuses. This,

however, is not necessarily true. See Bryant v. Rich, 530 F.3d 1368, 1373 (11th Cir. 2008)

(noting that the ability to file a grievance relating to one issue “does not necessarily refute” a

plaintiff’s allegations that he was denied access to grievance procedures to report other matters).

Plaintiff states that he was not permitted to file grievances at D. Ray James alleging “federal




                                                  12
crimes,” but was permitted to file a grievance at Rivers CI addressing a different subject.

Doc. 42 at 7–8.

        At this time, there are no additional facts to consider beyond the above-noted statements.

The record is not sufficiently developed to allow the Court to make any further specific factual

findings on disputed issues. Neither party has attached affidavits from third parties addressing

Plaintiff’s ability to file grievance procedures relating to this issue. 9 Therefore, based on the

record before it, the Court accepts as true Plaintiff’s allegation that the administrative remedies

process was not available to him while he was housed at D. Ray James. Accordingly, I

RECOMMEND the Court DENY this portion of Defendant’s Motion, as he is not entitled to

dismissal of Plaintiff’s claims against him on this basis. 10

        C.       Failure to Allege a Physical Injury

        Finally, Defendant asks the Court to dismiss Plaintiff’s claim because Plaintiff has failed

to allege a physical injury. 11 Doc. 65-1 at 9. Section 1997e(e) of Title 42 of the United States


9
         Defendant produced one declaration in support of his original motion to dismiss from Glenda
Dykes, a Bureau of Prisons clerk, but this declaration addresses only Plaintiff’s failure to file a grievance
related to this matter, not his ability to do so or the availability of the administrative remedy process to
him. Doc. 38-1.
10
         Should evidence later be produced that contradict Plaintiff’s allegations, the Court may revisit
this issue.
11
         Plaintiff argues Defendant Normand is barred from making this argument because Defendant
failed to raise it in his initial motion to dismiss. Doc. 67 at 7. By arguing that Plaintiff failed to allege a
physical injury, Defendant is arguing that Plaintiff failed to state a claim upon which relief can be
granted—in other words, a Rule 12(b)(6) defense. See, e.g., Quinlan v. Pers. Transp. Servs. Co., 329 F.
App’x 246, 248 (11th Cir. 2009). A Rule 12(b)(6) defense cannot be waived by failing to assert it in a
particular motion. Fed. R. Civ. P. 12(h)(1). Rule 12(h)(2) expressly preserves the ability to make such
arguments in any pleading, a Rule 12(c) motion, or at trial. As a result, where a party moves for dismissal
for failure to state a claim and that motion could be subject to a timelines or consolidation challenge under
Rule 12(h)(1), courts treat such motion as one for judgment on the pleadings under Rule 12(c). See
Whitehurst v. Wal-Mart Stores E., L.P., 329 F. App’x 206, 208 (11th Cir. 2008) (“[T]he court may
construe the Rule 12(b)(6) motion as one seeking judgment on the pleadings under Rule 12(c)[.]”);
Bivens v. Roberts, No. 208CV026, 2009 WL 411527, at *1 n.3 (S.D. Ga. Feb. 18, 2009) (“[C]ourts thus
treat a Rule 12(b) motion filed after a responsive pleading as a Rule 12(c) motion for judgment on the


                                                      13
Code provides: “No Federal civil action may be brought by a prisoner confined in a jail, prison,

or other correctional facility, for mental or emotional injury suffered while in custody without a

prior showing of physical injury or the commission of a sexual act.” The Eleventh Circuit has

established that this statute prohibits punitive damage claims where the plaintiff fails to meet the

PLRA’s physical injury requirement. Al-Amin v. Smith, 637 F.3d 1192, 1199 (11th Cir. 2011).

Plaintiff makes clear that he seeks exclusively punitive damages in this case. Doc. 67 at 10

(“This plaintiff seeks exclusively punitive damages.” (emphasis in original)). He also filed this

action while still in prison and is subject to the physical injury requirement of the PLRA. See 42

U.S.C. § 1997(e) (requiring a showing of physical injury in suits brought by a confined prisoner)

(emphasis added); Al-Amin v. Smith, 637 F.3d at 1194–95 (upholding district court’s 2010

denial of compensatory and punitive damages when Plaintiff had filed suit in 2005 and was

released from prison in 2007). Accordingly, if Plaintiff has failed to allege a physical injury, his

claim for punitive damages must be dismissed.

        Plaintiff asserts that his physical injury was his “kidnapping” and transport to Rivers CI

without his consent after engaging in a hunger strike. Doc. 18 at 11–13, Doc. 87 at 3. Even

assuming Plaintiff’s transport against his will from one detention facility to another was a

kidnapping, as defined in 18 U.S.C. §1201 (which is unlikely), Plaintiff has still failed to meet

the injury requirement of the PLRA. A kidnapping itself is an act, not an injury. Plaintiff has

failed to show evidence or allege that he suffered any physical injury because of his transport.




pleadings based on a failure to state a claim upon which relief may be granted[.]”); Jackson v. Williams
Plant Servs., LLC, No. 1:06-CV-1087-RLV-AJB, 2008 WL 11322913, at *3 (N.D. Ga. Dec. 22, 2008),
report and recommendation adopted, 2009 WL 10665798 (N.D. Ga. Jan. 21, 2009) (collecting cases).
The substantive standards regarding Rule 12(b)(6) motions and Rule 12(c) motions are the same. Bivens,
2009 WL 411527, at *1 n.3. Accordingly, the Court should treat Defendant Normand’s Motion as a Rule
12(c) motion for judgment on the pleadings, to the extent Defendant argues that Plaintiff fails to state a
claim upon which relief may be granted in his Complaint.


                                                    14
Accordingly, Plaintiff’s claim for punitive damages—the only damages Plaintiff seeks—is

barred by the PLRA. Doc. 67 at 10 (confirming that Plaintiff “seeks exclusively punitive

damages” (emphasis in original)).

        Where there is no showing of physical injury, a plaintiff is not necessarily without relief.

“No injury is required in a pleading for prospective equitable relief; only a threat of future injury

is necessary.” Harris v. Garner, 190 F.3d 1279, 1288 (11th Cir. 1999), vacated in part on other

grounds by Harris v. Garner, 216 F.3d 970 (11th Cir. 2000). Plaintiff in this case did, in fact,

request injunctive relief in his initial Complaint. Doc. 1 at 9. However, he did not request

injunctive relief in his Amended Complaint and did not refer to or adopt his original Complaint.

Doc. 18. Consequently, Plaintiff’s Amended Complaint superseded his original Complaint. See

Malowney v. Fed. Collection Deposit Grp., 193 F.3d 1342, 1345 n.1 (11th Cir. 1999) (“An

amended complaint supersedes an original complaint.”); Varnes v. Local 91, Glass Bottle

Blowers Ass’n of U.S. & Canada, 674 F.2d 1365, 1370 n.6 (11th Cir. 1982) (“As a general rule,

an amended complaint supersedes and replaces the original complaint unless the amendment

specifically refers to or adopts the earlier pleading.”).

        Even if the Court were to liberally construe Plaintiff’s Amended Complaint to request

injunctive relief, Plaintiff has been deported to Australia and is no longer incarcerated in federal

prison. Therefore, any request for injunctive relief would be moot. The United States Supreme

Court has made clear that “a federal court has no authority ‘to give opinions upon moot questions

or abstract propositions, or to declare principles or rules of law which cannot affect the matter in

issue in the case before it.’” Church of Scientology of Cal. v. United States, 506 U.S. 9, 12

(1992) (citations omitted). Accordingly, “[a]n issue is moot when it no longer presents a live

controversy with respect to which the court can give meaningful relief.” Friends of Everglades




                                                  15
v. S. Fla. Water Mgmt. Dist., 570 F.3d 1210, 1216 (11th Cir. 2009) (internal quotation marks

omitted). Plaintiff is no longer incarcerated in the United States; therefore, there is no live

controversy for which the Court could grant meaningful injunctive relief, and the issue is moot.

       In sum, Plaintiff explicitly requests only punitive damages and fails to allege a physical

injury. The PLRA bars Plaintiff’s sole remaining claim. Accordingly, I RECOMMEND the

Court GRANT this portion of Defendant’s Motion to Dismiss and DISMISS without prejudice

Plaintiff’s Complaint.

VI.    Plaintiff’s Motion for Emergency Summary Judgment (Doc. 62)

       Finally, Plaintiff moves this Court for Emergency Summary Judgment. Because I

recommend that Defendant’s Motion to Dismiss be granted, I recommend Plaintiff’s Motion for

Emergency Summary Judgment be denied as moot. However, even if Plaintiff’s motion were

not moot, I would still recommend that it be denied.

       Plaintiff asserts that Defendant Normand does not dispute his liability because he failed

to file an answer, or to the extent that Defendant Normand did file an answer, it should be struck.

Doc. 62 at 2. Federal Rule of Civil Procedure 56(a) specifies the standard to be used by courts

when granting summary judgment: “The court shall grant summary judgment if the movant

shows that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). Plaintiff has failed to carry this burden.

Plaintiff must produce evidence showing there are no genuine disputes of fact, despite

Defendant’s denials. Plaintiff has failed to produce any evidence to meet this standard, as

discovery has not yet begun in this case. Plaintiff argues that his deportation will prevent him

from proceeding further in this case, but that argument has no bearing on the standard for




                                                 16
summary judgment. Despite his deportation, Plaintiff has been free to continue pursuing this

case. Accordingly, Plaintiff is not entitled to summary judgment.

       Because I recommend the Defendant’s Motion to Dismiss be granted, I RECOMMEND

Plaintiff’s Motion for Emergency Summary Judgment be DENIED as moot.

III.   Leave to Appeal in Forma Pauperis

       The Court should also deny Plaintiff leave to appeal in forma pauperis. 12 Though

Plaintiff has, of course, not yet filed a notice of appeal, it would be appropriate to address these

issues in the Court’s order of dismissal. Fed. R. App. P. 24(a)(3) (trial court may certify that

appeal is not taken in good faith “before or after the notice of appeal is filed”).

       An appeal cannot be taken in forma pauperis if the trial court certifies that the appeal is

not taken in good faith. 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this

context must be judged by an objective standard. Busch v. County of Volusia, 189 F.R.D. 687,

691 (M.D. Fla. 1999). A party does not proceed in good faith when he seeks to advance a

frivolous claim or argument. See Coppedge v. United States, 369 U.S. 438, 445 (1962). A claim

or argument is frivolous when it appears the factual allegations are clearly baseless or the legal

theories are indisputably meritless. Neitzke v. Williams, 490 U.S. 319, 327 (1989); Carroll v.

Gross, 984 F.2d 392, 393 (11th Cir. 1993). An in forma pauperis action is frivolous and not

brought in good faith if it is “without arguable merit either in law or fact.” Napier v. Preslicka,

314 F.3d 528, 531 (11th Cir. 2002); see also Brown v. United States, Nos. 407CV085,

403CR001, 2009 WL 307872, at *1–2 (S.D. Ga. Feb. 9, 2009).




12
       A certificate of appealability is not required in this Bivens action.


                                                     17
       Based on the above analysis of Plaintiff’s action, there are no non-frivolous issues to

raise on appeal, and an appeal would not be taken in good faith. Thus, the Court should DENY

Plaintiff in forma pauperis status on appeal.

                                          CONCLUSION

       For the foregoing reasons, I RECOMMEND the Court GRANT in part and DENY in

part Defendant’s Motion to Dismiss, DISMISS Plaintiff’s Complaint, and DENY Plaintiff’s

Motion for Summary Judgement. I also RECOMMEND the Court DIRECT the Clerk of Court

to CLOSE this case and enter the appropriate judgment of dismissal and DENY Plaintiff leave

to appeal in forma pauperis. The Court DENIES all of Plaintiff’s remaining Motions.

       The Court ORDERS any party seeking to object to this Report and Recommendation to

file specific written objections within 14 days of the date on which this Report and

Recommendation is entered. Any objections asserting that the Magistrate Judge failed to address

any contention raised in the Complaint must also be included. Failure to do so will bar any later

challenge or review of the factual findings or legal conclusions of the Magistrate Judge. See 28

U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy of the objections must be

served upon all other parties to the action.

       Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A

party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final




                                                18
judgment entered by or at the direction of a District Judge. The Court DIRECTS the Clerk of

Court to serve a copy of this Report and Recommendation upon the parties.

        SO ORDERED and REPORTED and RECOMMENDED, this 27th day of February,

2019.




                                    ____________________________________
                                    BENJAMIN W. CHEESBRO
                                    UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA




                                              19
